               Case 2:20-cr-00151-RAJ Document 75 Filed 01/29/21 Page 1 of 4




 1                                                                               The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                                          NO. CR20-151-RAJ
11                              Plaintiff,
                                                                        UNITED STATES’ REPLY TO
12                        v.                                            DEFENDANT’S RESPONSE TO
                                                                        GOVERNMENT’S MOTION FOR
13
     EPHRAIM ROSENBERG, et al.                                          ENTRY OF A PROTECTIVE ORDER
14                                                                      RESTRAINING CERTAIN
                                Defendants.
                                                                        FORFEITABLE PROPERTY
15
16
17
18           Entry of a protective order restraining the $100,000 in United States currency
19 seized from Defendant Hadis Nuhanovic’s residence is warranted on the record presented
20 and consistent with this District’s standard forfeiture practice. The Defendant will have
21 ample opportunity to challenge the actual forfeiture of the currency later in these criminal
22 proceedings—i.e., in the context of plea negotiations and/or at trial.
23          Defendant Nuhanovic’s argument that there is insufficient evidence to establish
24 probable cause that the currency may be forfeitable in this case is entirely inaccurate. As
25 the Court is well aware, “[p]robable cause...is not a high bar: It requires only the kind of
26 fair probability on which reasonable and prudent people, not legal technicians, act.”
27 Kaley v. United States, 571 U.S. 320 (2014). Here, the United States has easily made that
28 showing. As reflected in its motion, the United States asserts the currency is forfeitable as

     United States’ Reply to Defendant’s Response to Government’s                       UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
     Motion for Protective Order to Restrain Forfeitable Property - 1
                                                                                         SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151-RAJ                                          (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 75 Filed 01/29/21 Page 2 of 4




 1 “facilitating” property for the conspiracy charged in Count 1. In other words, the
 2 currency was “intended to be used to … facilitate the [Defendant’s] commission” of the
 3 conspiracy to access Amazon’s computer systems without authorization, including for the
 4 purpose of selling restricted dietary supplements using confidential information and
 5 documents that Defendant Nuhanovic and his co-conspirators misappropriated from
 6 Amazon’s computer systems and fraudulently altered for their benefit. 18 U.S.C.
 7 § 1030(i)(1)(A). The facts set forth in Special Agent Donald Santiso’s supporting
 8 declaration, including the Defendant’s own admission that he intended to use the
 9 currency to purchase restricted supplements so he could resell them on the Amazon
10 Marketplace, are more than sufficient to state a “fair probability” the currency would be
11 forfeitable as “facilitating” property for the criminal conspiracy if the Defendant is
12 ultimately convicted of or pleads guilty to Count 1.
13          Defendant Nuhanovic ignores the legal basis for forfeiture articulated by the
14 United States and the facts asserted by the United States to support that basis. Instead, he
15 mistakenly argues that the currency must be “proceeds” of a crime or constitute an illegal
16 loan to be forfeitable. Not so. The United States is pursuing forfeiture of the currency as
17 “facilitating” property, and the Defendant’s refusal or failure to respond to that basis
18 further supports a finding of probable cause and an order authorizing the United States’
19 continued retention of the currency pending the outcome of this criminal case.
20          Although the Defendant does not object to the government’s continued restraint of
21 the currency, he suggests a protective order is not necessary to effect that restraint. At this
22 juncture, however, because the Defendant has filed an administrative claim to the
23 currency, it is standard practice in this District for the United States to seek a protective
24 order reflecting a judicial finding of probable cause for its continued restraint. This
25 ensures the government satisfies its obligations pursuant to 18 U.S.C. § 983(a)(3)(B)(ii)
26 (providing that, after an administrative claim has been filed, where the government is
27 pursuing the criminal forfeiture of the relevant property, the government give notice it
28 will be pursuing forfeiture of the property in the criminal case and “take the steps

     United States’ Reply to Defendant’s Response to Government’s             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Motion for Protective Order to Restrain Forfeitable Property - 2
                                                                               SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151-RAJ                                (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 75 Filed 01/29/21 Page 3 of 4




 1 necessary to preserve its right to maintain custody of the property”). It is this initial
 2 probable cause finding the United States seeks here, and that finding is well supported on
 3 the record presented.
 4          For these reasons, the United States respectfully requests that the Court enter the
 5 proposed protective order restraining the currency for the duration of this criminal case.
 6 Consistent with governing law and procedure, the actual forfeiture of the currency will
 7 depend on the Defendant’s conviction on the relevant criminal conspiracy count and
 8 would not be final until his sentencing. See United States v. Lazarenko, 476 F.3d 642,
 9 647 (9th Cir. 2007) (“Courts impose criminal forfeiture as punishment following
10 conviction of a substantive criminal offense.”); Fed. R. Crim. P. 32.2(a)(4)(A) (criminal
11 forfeitures are final as to a defendant at sentencing).
12          DATED this 29th day of January, 2021.
13                                                       Respectfully submitted,
14                                                       BRIAN T. MORAN
                                                         United States Attorney
15
16
                                                          /s/ Jehiel I. Baer
17
                                                         JEHIEL I. BAER
18                                                       Assistant United States Attorney
                                                         700 Stewart Street, Suite 5220
19
                                                         Seattle, WA 98101-1271
20                                                       (206) 553-2242
                                                         Jehiel.Baer@usdoj.gov
21
22
23
24
25
26
27
28

     United States’ Reply to Defendant’s Response to Government’s                    UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     Motion for Protective Order to Restrain Forfeitable Property - 3
                                                                                      SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151-RAJ                                       (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 75 Filed 01/29/21 Page 4 of 4




1                                       CERTIFICATE OF SERVICE
2
3           I hereby certify that on January 29, 2021, I electronically filed the foregoing with
4 the Clerk of the Court using the CM/ECF system, which automatically serves the parties
5 of record.
6
7
                                                          /s/ Chantelle Smith
8                                                        CHANTELLE SMITH
                                                         FSA Supervisory Paralegal, Contractor
9
                                                         United States Attorney’s Office
10                                                       700 Stewart Street, Suite 5220
                                                         Seattle, WA 98101
11
                                                         (206) 553-2242
12                                                       Chantelle.Smith2@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States’ Reply to Defendant’s Response to Government’s                   UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     Motion for Protective Order to Restrain Forfeitable Property - 4
                                                                                     SEATTLE, WASHINGTON 98101
     United States v. Rosenberg, et al., CR20-151-RAJ                                      (206) 553-7970
